Opinion issued June 20, 2002








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-01-00621-CV
____________

MARY RANDALL,  Appellant

V.

PRIME EQUIPMENT CO.,  Appellee



On Appeal from the County Civil Court at Law No. 4
Harris County, Texas
Trial Court Cause No. 730,630



O P I N I O N
 On April 25, 2002, the Court issued an order stating that appellant's brief was
past due and that unless, within 30 days of the date of the order, appellant filed (1) a
reasonable explanation for failure to timely file her brief, and (2) her brief, the Court
would dismiss the appeal for want of prosecution.  See Tex. R. App. P. 38.8(a)(1),
42.3(b).
	More than 30 days has passed, and the Court has not received appellant's brief,
an explanation, or any response from appellant.
	Accordingly, the appeal is dismissed for want of prosecution.
PER CURIAM
Panel consists of Justices Mirabal, Taft, and Smith. (1)
Do not publish.  Tex. R. App. P. 47.
1.    	The Honorable Jackson B. Smith, Jr., retired Justice, Court of Appeals,
First District of Texas at Houston, participating by assignment.